Citation Nr: 1244294	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  11-32 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).



REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel



INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a Mach 2008 rating decision of the Buffalo, New York Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDING OF FACT

The Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity due to symptoms such as hypervigilance, sleep impairment, nightmares, depression, anger and irritability, and social avoidance and isolation, but no hallucinations, delusions, homicidal ideations, impairment in judgment or thinking, and no an inability to establish and maintain effective relationships.


CONCLUSION OF LAW

The criteria for an evaluation in of 50 percent, but no more, for service-connected PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Codes 9411 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2012). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) described the more extensive notice required in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date. 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the Veteran nor his representative has demonstrated any prejudicial or harmful error in VCAA notice, and, as discussed herein, the Board has identified none. 

With respect to the issue on appeal, because the March 2008 rating decision granted service connection for such disability, such claim is now substantiated.  As a result, his filing of a Notice of Disagreement as to the initial rating assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  See Dingess, 19 Vet. App. at 491.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here because an October 2010 VA letter and the October 2011 Statement of the Case (SOC) provided the Veteran with rating criteria for mental disorders.  Thus, he has been informed of what is needed to achieve a higher schedular rating for his service-connected PTSD.

With regard to VA's duty to assist, VA obtained the Veteran's service treatment records (STRs) and private and VA treatment records.  Thus, it appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  Thus, it is the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  VA examinations were obtained for the Veteran's PTSD in February 2008 and November 2010.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate, as they are based on detailed and thorough physical examinations, and information pertinent to the rating criteria was solicited by the VA examiner.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Accordingly, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

II.  Pertinent Legal Criteria

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and, above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, as in this case, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board finds that there has been no significant change in the Veteran's disability and a uniform evaluation is warranted.  

The Veteran's PTSD has been assigned a 30 percent evaluation, effective from March 19, 2007.  Such an evaluation contemplates PTSD manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation, due to such symptoms as depressed mood, anxiety, suspiciousness, weekly or less often panic attacks, chronic sleep impairment, mild memory loss, such as forgetting names, directions, recent events.  General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent requires occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete task); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id. at 443.  

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

III.  Factual Background

The record reflects that during this period the Veteran's mental health was evaluated on numerous occasions, including on VA examination in 2008 and 2010. 

Private and VA outpatient treatment records dated between 2007 and 2011 show that examiners consistently reported that on mental status examination the Veteran was alert, oriented, pleasant, cooperative, mood normal, had a somewhat anxious, tearful mood/affect, stressed spontaneous speech, and good eye contact.  Examiners reported that the Veteran experienced hypervigilance, sleep impairment, and had nightmares at least once a week.  His reported ritualistic behavior included not going near a window and sitting with his back against a wall.  Such records also show ongoing marijuana abuse and a history of other substance abuse.  The Veteran reported that the use of marijuana helped with sleep and his anxiety.  The Veteran reported episodes of depression.  A July 2008 VA outpatient treatment record shows that the Veteran reported feeling extremely depressed five weeks prior and thought about running his car off of the road.  He denied a history of suicide attempts and thoughts and indicated that he did not presently have thoughts of running this car off of the road and did not feel as down.  Subsequent treatment records showed that the Veteran denied experiencing suicidal ideations.  The Veteran reported symptoms of paranoia; however, it was only present in the context of the use of marijuana.  The Veteran reported that he owned a barbershop, where he worked three days a week and had a very positive relationship with his son and wife, who were supportive.  Although the Veteran preferred to isolate himself, he did enjoy the company of his customers.  A July 2011 treatment record shows that the Veteran reported that he had had more social contact, which was helping his PTSD symptoms as it was a positive distraction for him.  In May 2007, an examiner assigned a GAF score of 61, which indicates some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  

On VA examination in February 2008, the Veteran, on mental status examination, was found to be fully cooperative and he answered all questions appropriately.  He made good eye contact and his sensorium was intact.  His speech was relevant, coherent and productive and his thought processes were rational and goal directed.  There was no evidence of hallucinations, delusions, specific obsessions, compulsions, phobias, or ritualistic behaviors.  He was oriented to person, place and time.  His short-term memory and concentration skills were intact with no significant impairments noted.  The Veteran's mood was pleasant and euthymic and there was no evidence of any marked agitation or distress.  He occasionally had nightmares in the range of 1 to 2 per month.  He took Ambien for sleep and reported episodic intrusive thoughts, memories and recollections, which was not a daily symptom, and which was usually some triggered by certain sounds or smells.  There was evidence of moderate social anxiety and some degree of social avoidance.  He had trouble with large crowds and preferred not to go into restaurants if they are crowded.  There was a mild decline in his ability to enjoy daily activities.  He had occasional startle responses and he was occasionally hypervigilant at home.  He was not suicidal or homicidal and there was no evidence of mania or psychosis.   His insight and judgment were fair. 

The examiner diagnosed the Veteran with chronic, mild to moderate PTSD and assigned a GAF score of 67, which indicates some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  He indicated that the results of the examination did not reveal any marked impairments regarding basic competence for maintaining himself independently in the community or carrying out activities of daily living.  He could care for his personal and personal grooming and could manage his funds in his own best interest.  He could drive a car and could perform simple household chores.  The Veteran's level of personal and social adjustment was mildly to moderately impaired due to his PTSD symptoms.  He had occasional nightmares and more frequent intrusive thoughts.  He had moderate social anxiety and mild to moderate isolation, psychic numbing, and emotional detachment. He had few relationships with anyone beyond his wife.  While his impulse control was good, he nevertheless did experience distress symptoms on an episodic basis.  He was hypervigilant in public.  He was experiencing an ongoing moderate sleep disturbance that is helped with the use of Ambien.  The Veteran's symptoms disrupted the quality of his life to a mild to moderate degree.  The Veteran stated that his PTSD symptoms historically had not disrupted his work as a barber.  He reported that he enjoyed the one-on-one contact with his clients, and no disruptions were indicated due to PTSD.  His prognosis was fair.

In a November 2010 VA examination report, it was noted that the Veteran was dressed casually, neatly, and appropriately.  His hygiene and grooming were good.  He answered all questions appropriately and made good eye contact.  The examiner found his speech to be relevant, coherent, and productive and his thought process was rational and goal directed.  There was no evidence of hallucinations, delusions, specific obsessions, compulsions, phobias, or ritualistic behaviors.  He was well-oriented, his short-term memory and concentration skills were intact following mental status testing.  His mood was pleasant and his affect was appropriate.  His reported symptoms were weekly nightmares, intrusive thoughts, rare flashbacks, social anxiety and hypervigilance in crowds and public venues.  He had trouble shopping or going to restaurants because he was not comfortable in any crowd or social situation.  He also had recurring episodes of isolation and emotional detachment.  He reported having problems finishing projects and continued to have mild verbal irritability and occasional anger.  Overall, he reported having good impulse control.  He had prominent startle responses, was mildly hypervigilant, and suffered from sleep impairment, for which he took medication.  There were no suicidal or homicidal ideations, no evidence of mania or psychosis, or evidence of a clinical depression.  He reportedly continued to use cannabis on a daily basis which he used to self medicate his PTSD symptoms.

The examiner diagnosed chronic moderate PTSD and assigned a GAF score of 59, which indicates moderate symptoms or moderate difficulty in social, occupational, or school functioning.  The examiner's functional assessment was that the examination did not reveal any marked or severe impairments regarding his basic competence for maintaining himself independently in the community or carrying out activities of daily living.  However, at times any activity that requires dealing with very large crowds was quite difficult for him due to his PTSD social anxiety and hypervigilence.  He could care for his personal needs and personal grooming.  He could manage his funds his in his own best interest. He could drive a car.  He can perform simple household chores.  However, his current level of personal and social adjustment was now moderately impaired due to his PTSD symptoms.  There were increased nightmares, increased problems with social comfort, and increased hypervigilance.  He was more withdrawn and detached.  He continued to have irritability.  Startle responses were quite disruptive.  Without medicine, his sleep would be quite poor.  His ability to enjoy activities, particularly social activities was quite limited.  The Veteran did continue to work three days a week as a barber, where he generally did well, although he occasionally would snap at a customer.  However, he had had such customers a long time and considered them friends.  The examiner opined that in a more typical work setting, the Veteran would experience at least mild if not more moderate work-related difficulties primarily due to problems with anger and irritability and maintaining basic emotional stability in work situations.  He would have some trouble carrying out work-related tasks in a more competitive work setting than the one that he was currently in.

IV.  Legal Analysis

Based on the clinical evidence of record, the Board finds that the Veteran's PTSD symptomatology warrants a 50 percent evaluation, but no higher.  A 50 percent evaluation is assigned where there is evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.

Here, the record shows that, resolving all doubt in the Veteran's favor, his PTSD reduces his reliability and productivity with respect to occupational and social impairment.  Indeed, with respect to social functioning, the record shows that the Veteran's ability to enjoy activities (including social activities) was limited, despite positive, supporting, loving relationships with his wife, son, brother and sister.  Further, with respect to occupational functioning, the record demonstrates that the Veteran, who has been a barber for many years, owns his own business (a barbershop) and has several employees.  Moreover, on VA examination in February 2008, the Veteran reported that his PTSD symptoms did not disrupt his work as a barber and that he enjoyed the one-on one contact with his clients.  Likewise, on VA examination in November 2010, the Veteran reported that he generally did well at work.  However, the 2010 VA examiner noted that in a more typical setting, without life-long customers, the Veteran would experience occupational impairment, to include work-related difficulties due anger, irritability, and maintaining basic emotional stability.  

Additionally, the Veteran's reported symptoms reflect a 50 percent evaluation as he reported depression, anxiety, social avoidance and isolation, sleep impairment, nightmares, hypervigilence, flashbacks, intrusive thoughts, exaggerated startle response, and emotional detachment.   

A 70 percent evaluation, however, is not warranted, as the evidence of record does not demonstrate occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood.  Rather, the Veteran consistently reported positive relationships with his family, continued to work, and displayed mostly normal or good mood.  He did not demonstrate an inability to establish and maintain effective relationships; he had some relationships with his customers.  Additionally, his judgment was fair, and although he had some intrusive thoughts, he had rational and goal-directed thought process and no hallucinations or delusions.  

Furthermore, the representative symptoms in the 70 percent evaluation criteria, including obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; and difficulty in adapting to stressful circumstances (including work or a work-like setting), are not indicative of his level of psychiatric impairment.  Rather, the Veteran has displayed one instance of suicidal ideation in 2008, has been continuously able to functional independently and appropriately, has fair impulse control, is fully oriented, has good hygiene.  Thus, the Veteran's overall impairment does not more nearly approximately a 70 percent evaluation.   

Additionally, the November 2008 VA examiner characterized the Veteran's PTSD as mild to moderate.  Similarly, the November 2010 VA examiner indicated that the Veteran's PTSD was moderate.  The Board finds that the examiners' specific determinations as to the Veteran's occupational and social impairment to be highly probative.  Also highly probative are the Veteran's documented GAF scores of 59, 61, and 67, which demonstrate mild to moderate symptomology and some or moderate difficulty in social, occupational or school functioning.  The Board finds that such scores are most reflective of the currently assigned 50 percent rating.  

Thus, based on the foregoing, the Board finds that the Veteran's PTSD symptomatology, throughout the period on appeal, is more consistent with the criteria for the currently assigned 50 percent rating.  As the preponderance of the evidence is against the claim for an evaluation in excess of 50 percent, there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  


Other Considerations

The Board has also considered whether an extraschedular rating is warranted for the Veteran's PTSD.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).  Here, the rating criteria for the Veteran's PTSD reasonably describe the Veteran's psychiatric disability level and symptomatology as they describe both social and occupational functioning; the Veteran's psychiatric symptoms affect both types of functioning and other implications are not noted.  Thus, because the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral for an extraschedular evaluation is required.

Additionally, the Board finds that the issue of entitlement to a total disability rating based on individual unemployability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Once a veteran submits evidence of a medical disability, makes a claim for the highest rating possible, and submits evidence of unemployability, the issue of entitlement to TDIU is raised.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  When TDIU based on a disability is raised in connection with an increased rating claim for that disability, the Board has jurisdiction over the issue of TDIU because it is part of the claim for increased compensation.  Rice, 22 Vet. App. at 453-55; VAOPGCPREC 6-96 (August 16, 1996).  Here, however, the Veteran remains employed.  Thus, the Board finds that there is no indication in the record that reasonably raised a claim of entitlement to a TDIU.  


ORDER

Entitlement to an evaluation of 50 percent, but no more, for PTSD, is granted, subject to the laws and regulations governing the payment of monetary benefits. 




____________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


